Citation Nr: 1532988	
Decision Date: 08/03/15    Archive Date: 08/11/15

DOCKET NO.  10-13 558A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1983 to February 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  This appeal was previously remanded by the Board in August 2012 and June 2014.

As noted by the Board in the prior remands, the Veteran was previously represented by the New Jersey Department of Military and Veterans Affairs; however, in July 2010, he revoked the power of attorney for such organization.  The Veteran has not obtained another representative and, as such, he is proceeding with his appeal pro se. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

In this regard, pursuant to the Board's August 2014 remand, the Veteran underwent VA examination in September 2014.  With respect to the examination, the Board notes that, effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to remove outdated references to the DSM, Fourth Edition (DSM-IV) and replace them with references to the recently updated DSM, Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094 (August 4, 2014). The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014. VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014, even if such claims are subsequently remanded to the AOJ.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  The RO certified the Veteran's appeal to the Board in May 2010 and, therefore, this claim is governed by the DSM-IV.  However, the September 2014 VA examiner used the DSM-5 guidelines in formulating the opinion that the Veteran did not have a current diagnosis of PTSD and did not have any acquired psychiatric disorder related to active duty.  

Therefore, while the Board acknowledges that the DSM-5 represents the most up-to-date clinical diagnostic guidelines, remand is warranted for an addendum opinion from the September 2014 examiner in which the DSM-IV criteria is utilized.  Additionally, the VA examiner must also specifically address all diagnoses of record during the pendency of the appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  

Additionally, the Veteran's Social Security Administration (SSA) records were obtained and added to the record pursuant to the Board's August 2014 remand.  During a June 2011 examination conducted in connection with the Veteran's SSA disability claim, he indicated that he currently received psychiatric treatment.  Further, such examiner indicated that a review of VA treatment records revealed a diagnosis of bipolar disorder.  However, none of the VA treatment records currently in evidence contain such a diagnosis.  Furthermore, the last psychiatric treatment currently of record is VA treatment from the Salisbury, North Carolina, facility in February 2009.  As such, while on remand, the Veteran should be given an opportunity to identify any records relevant to the claim on appeal that have not been obtained.  Thereafter, all identified records should be obtained, to include updated VA treatment records dated from February 2009 to the present.  

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claim on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained, to include VA treatment records from the Salisbury facility dated from February 2009 to the present.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After all outstanding records have been associated with the claims file, return the claims file to the VA examiner who conducted the Veteran's September 2014 VA psychiatric examination.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  If the September 2014 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

After a review of the evidence, to include the Veteran's service treatment records, VA treatment records, SSA records, any available private treatment records, and with consideration of the Veteran's lay statements, the examiner should provide all diagnoses and an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current acquired psychiatric disorder began in service, was caused by service, or is otherwise related to service.  In this respect, the examiner should comment on all diagnoses of record during the pendency of the appeal, including any psychiatric diagnosis present or noted in the claims file.  The VA examiner must consider the DSM-IV guidelines in determining whether the Veteran meets the diagnostic criteria for an acquired psychiatric disorder, including PTSD.

If PTSD is diagnosed, the examiner must indicate the specific stressor or stressors that led to the PTSD.

A complete rationale should be provided for any opinion or conclusion expressed.

3.  After completing the above, and any other development as may be indicated, the AOJ should readjudicate the claim on appeal based on the entirety of the evidence of record.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




